Citation Nr: 0302647	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  96-46 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for a claimed right ear 
hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tremors.  

(The reopened claim of service connection for tremors will be 
the subject of a later decision of the Board.)  










WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967 and from May 1968 to April 1986.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 RO decision that 
denied service connection for bilateral hearing loss.  

In December 1998, the Board remanded the case to the RO for 
additional development.  

This case also comes to the Board on appeal from a December 
2000 RO decision that denied service connection for tremors.  

It is noted that the RO, in its December 2000 decision, 
treated the claim of service connection for tremors as a new 
claim as opposed to a claim that had been previously denied 
in November 1994, as is the case.  

Even if the RO determined that new and material evidence was 
presented to reopen the claim, such is not binding on the 
Board, and the Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

The Board, hereinbelow, undertakes to adjudicate that 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.  

In a May 2002 decision, the RO granted service connection for 
left ear hearing loss.  The veteran continues his appeal for 
service connection for right ear hearing loss.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

The Board is undertaking additional development on the now 
reopened claim of service connection for tremors, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After providing the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this matter.  



FINDINGS OF FACT

1.  The veteran is not currently shown to have a right ear 
hearing loss disability for VA compensation purposes.    

2.  In an unappealed November 1994 rating decision, the RO 
denied the veteran's claim of service connection for tremors; 
the evidence received since the November 1994 determination 
by the RO includes evidence which is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for right ear 
hearing loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1131, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.385 (2002).  


2.  New and material evidence has been submitted to reopen 
the claim of service connection for tremors.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Right Ear Hearing Loss 

A.  Factual Background

The veteran served on active duty from August 1964 to August 
1967 and from May 1968 to April 1986.  

A careful review of the service medical records shows that, 
on the veteran's April 1986 retirement physical examination, 
an audiologic evaluation indicated the following right ear 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 
and 4000 Hertz:  10, 5, 5, 10, and 15.  It was noted that he 
had high frequency hearing loss at 6000 Hertz (i.e., 45 
decibels) only in the right ear.  

In June 1995, the RO received the veteran's claim of service 
connection for hearing loss.  

At a November 1995 VA audiologic examination, the veteran 
reported having hearing loss for 20 years, stating that he 
was exposed to noise in the service as a weapons maintenance 
specialist for all conventional weapons.  An audiologic 
evaluation revealed the following right ear pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz:  
5, 0, 10, and 10, for an average of 6.  His speech 
recognition score was that of 94 percent in the right ear.  
The assessment was that of hearing and word recognition 
ability within normal limits.  

In a February 1996 decision, the RO denied service connection 
for bilateral hearing loss.  

In a statements received by the RO in August and October 
1996, the veteran maintained that there was evidence in 
service of his gradual hearing loss due to a 21-year career 
working with guns and tanks.  

At a February 1997 RO hearing, the veteran testified that he 
was exposed to a large amount of noise during his 21-year 
military career working as an artillery mechanic, small arms 
man, and armament shop foreman.  He said that he was told 
during service that he had high frequency hearing loss.  He 
said that he took an employment physical examination within a 
couple of months of his service discharge and was told he had 
hearing loss in the high frequencies.  He said that he 
currently had a hearing loss.  

In December 1998, the Board remanded the case to the RO for 
additional development, to include obtaining private medical 
records and another VA examination.  

At an August 1999 VA audiologic examination, the veteran 
reported a gradual decrease in hearing during service in the 
1970s.  It was noted that he had a history of noise exposure 
to rifles, artillery tanks, power tools, and generators 
during service.  

An audiologic evaluation revealed the following right ear 
pure tone thresholds, in decibels, at 1000, 2000, 3000, and 
4000 Hertz:  10, 5, 20, and 35, for an average of 18.  His 
speech recognition score was that of 98 percent in the right 
ear.  The assessment, for rating purposes, was that of 
hearing and word recognition ability within normal limits.  

In a June 2000 letter, the RO requested the veteran to 
furnish his authorization and consent to release medical 
information from his previous employer pertaining to 
audiological testing done in 1986.  

In a July 2000 report, a VA audiologist indicated that a 
review of the claims folder revealed that the veteran had 
mild to moderate high frequency sensorineural hearing loss, 
bilaterally.  He indicated that the etiology of the hearing 
loss was more likely than not due to noise exposure in 
service.  

In response to the RO's June 2000 request for additional 
information, the veteran responded in August 2000 that a copy 
of the audiological testing report prepared by a previous 
employer in 1986 was not likely to be obtainable, as the 
employer was no longer in business.  

In a letter sent about April 2001 to the veteran, the RO 
informed him of The Veterans Claims Assistance Act of 2000 
and of its duties under the Act.  
 
At an August 2001 VA audiologic examination, the veteran 
reported a history of military noise exposure (e.g., 
maintenance repair of weapons, artillery, tanks, big guns).  
He reported difficulty hearing women's voices.  An audiologic 
evaluation revealed the following right ear pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz:  25, 20, 15, 35 and 35, for an average of 26.  His 
speech recognition score was that of 94 percent in the right 
ear.  

The assessment, for rating purposes, was that of hearing 
within normal limits for 500-2000 Hertz, with a mild 
sensorineural hearing loss for 3000-4000 Hertz, and word 
recognition ability within normal limits.  The examiner 
stated that these results (including for the left ear) were 
poorer than expected considering previous results of July 
2000.  

In a May 2002 decision, the RO granted service connection for 
left ear hearing loss, and the veteran continued his appeal 
for service connection for right ear hearing loss.  




B.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in February 1996 and May 2002), and 
Supplemental Statements of the Case (in September 1997, 
August 2000, and May 2002), and in a letter sent to the 
veteran in about April 2001, the RO has notified him of the 
evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include seeking and 
obtaining VA examinations and/or opinions (in November 1995, 
August 1999, July 2000, and August 2001) regarding the issue 
at hand.  Additionally, the RO has provided the veteran with 
the opportunity for a hearing at the RO in February 1997.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran claims service connection for hearing loss in the 
right ear.  One of the requirements for service connection is 
that the claimed disability currently exists.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  A diagnosis of a condition must 
be made by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, the service medical records show that, although 
there was a diagnosis of right ear high frequency 
sensorineural hearing loss on the veteran's April 1986 
retirement physical examination, a right ear hearing 
disability under the standards of 38 C.F.R. § 3.385 was not 
present during military service.  He was discharged from 
service in April 1986.  

The post-service records show the veteran underwent 
audiologic evaluations at the VA in November 1995, August 
1999, July 2000 and August 2001.  The results of the 1995 and 
1999 evaluations were within normal limits for rating 
purposes.  

In July 2000, he was diagnosed with mild to moderate high 
frequency sensorineural hearing loss (bilaterally), and in 
August 2001 he was diagnosed with mild sensorineural hearing 
loss in the frequencies of 3000 and 4000 Hertz.  

However, the recent clinical findings on these evaluations 
still do not meet the criteria of 38 C.F.R. § 3.385 regarding 
the existence of a hearing loss disability for VA 
compensation purposes.  There is no subsequent medical 
evidence to suggest any right ear hearing disability under 
the standards of 38 C.F.R. § 3.385.  

A current hearing loss disability under the standards of 
38 C.F.R. § 3.385 is an essential requirement for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

As a right ear hearing loss disability (as defined under the 
regulation) is not currently shown, claim of service 
connection must be denied by operation of law.  

The Board advises the veteran to contact the RO , at some 
date in the future, if his right ear hearing loss has 
worsened and he desires to reopen the claim of service 
connection.  


II.  New and Material Evidence to Reopen Service Connection 
for Tremors

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the present case, the veteran's claim of service 
connection for tremors was previously denied by the RO in 
November 1994, on the basis that such condition was a 
constitutional or developmental abnormality.  

The veteran did not perfect an appeal with regard to this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the November 1994 RO decision.  As such, the Board 
will consider evidence submitted since this RO determination 
in order to determine whether that evidence is new and 
material to reopen the veteran's claim of service connection 
for tremors.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for 
tremors in November 1994, it had considered the veteran's 
service medical records and a July 1994 VA neurological 
examination report.    

The service medical records show that the veteran complained 
of having tremors.  In 1980, he was diagnosed with benign 
familial tremor.  On an April 1986 retirement physical 
examination, tremors of the head and hands were noted, and 
there was diagnoses of probable midline cerebellum 
dysfunction and benign essential tremors.  

On a July 1994 VA examination, the veteran reported that he 
first noticed a head tremor, as well as other tremor, at the 
age of 19 and that he currently had a head tremor on a 
constant basis and an occasional hand tremor.  The diagnoses 
included that of familial tremor of the head.  

The evidence received since the November 1994 RO decision 
includes that of VA and private medical records, statements 
of the veteran, and general informational materials 
pertaining to effects of certain toxic substances.  

The VA medical evidence received since November 1994 in 
support of the veteran's claim includes outpatient records, 
dated in 1996 and 1997, showing a diagnosis of benign 
essential tremors; a September 1999 examination report 
reflecting the veteran's report of a tremor beginning in 1965 
that had worsened through the years, and a diagnosis of 
familial tremor; a July 2001 report of I. Soovere, M.D., 
noting the veteran's report of exposure to volatile solvents 
and cleaners while in service, and opining that exposure to 
toxins might have been a factor in his development of an 
essential tremor; and a July 2001 examination report 
reflecting an opinion that it was as likely as not that the 
veteran's exposure to chemicals in service at least had 
intensified his diagnosed posterior fossa dysfunction.  
 
The private medical records received since November 1994 in 
support of the veteran's claim include that of an April 1996 
neurological consult report, indicating that the veteran had 
had a history of essential tremor of the head and hands since 
age 18; a letter from Hong Jun Kim, M.D., dated in July 1997, 
indicating that the veteran's essential tremor had been 
progressively worsening and he was unable to sign his name 
steadily; and reports of The Johns Hopkins Hospital, dated in 
October and November 2001, indicating that it was possible 
that excessive and prolonged exposure to trichloroethylene 
(identified by the veteran as a weapon cleaning solvent to 
which he was exposed in service) might be responsible at 
least in part for the veteran's current neurologic 
abnormalities.  

In a June 2001 statement, the veteran submitted a list of 
toxic chemicals to which he maintained that he was exposed 
during service.  He asserted that a variety of medical 
studies have shown such chemicals to cause a variety of 
neurological problems.  

In August 2001 statements, the veteran asserted that he first 
noticed tremors after he began working with and around 
solvents in his military job.  He stated that he was exposed 
to hazardous chemicals for 16 of his 21 years in service, 
when he worked as a maintenance mechanic.  

The veteran claimed that he wore little protective gear and 
worked in an area that was improperly ventilated.  He alleged 
that his medical problems, such as tremors, were caused or 
aggravated by exposure to these chemicals.  

Also in August 2001, the veteran submitted material safety 
data sheets on chemicals he said that he used in service, as 
well as safety and health guidelines on the use of specific 
chemicals and a review of recent research on health effects 
of human occupational exposure to organic solvents.  
 
It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The statements of 
the veteran were not previously before the RO in November 
1994.  

In regard to the evidence submitted since the November 1994 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the November 1994 RO decision, or cumulative or 
duplicative of the evidence previously of record.  

Also, the additional medical evidence shows that the veteran 
currently receives treatment for tremors, which appear to be 
related to the tremors he experienced in service.  
Furthermore, as the statements of the veteran are presumed 
credible, it appears that the veteran's current disability is 
attributable to service.  

Thus, the Board finds that new and material evidence has been 
submitted since the November 1994 RO decision that denied 
service connection for tremors, and that the claim is 
reopened.  

The Board again notes that it is undertaking additional 
development on the now reopened claim of service connection 
for tremors, and when it is completed the Board will prepare 
a separate decision addressing that issue.  





ORDER

The claim of service connection for right ear hearing loss is 
denied.  

As new and material evidence has been received to reopen the 
claim of service connection for tremors, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinabove.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

